Case 1:21-cv-23391-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                               CASE NO.:

     JESUS GONZALEZ

            Plaintiff,

     vs.

     PANERA, LLC
     d/b/a PANERA #601704 and
     FONTAINEBLEAU SQUARE, LLC

            Defendants.
                                                    /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant Panera, LLC d/b/a Panera #601704 and Defendant Fontainebleau

     Square, LLC for injunctive relief pursuant to 42 U.S.C. §§12181-12189 of the Americans

     with Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                            JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.

            3.      Defendants are authorized to conduct, and are conducting, business within

     the State of Florida and within the jurisdiction of this court.



                                                        1
Case 1:21-cv-23391-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 2 of 10




                                               PARTIES

             4.      Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff has a

     “qualified disability” under the ADA as he is disabled with neuropathy and nerve damage

     due to radiation and utilizes a wheelchair for mobility. Plaintiff’s disability is defined in 42

     US Code §12102(1)(A), (2) and in 28 C.F.R. §36.105(b)(2) and 28 C.F.R.

     §36.105(2)(iii)(D).

             5.      Defendant Panera, LLC (also referenced as “Defendant Panera,” “operator,”

     lessee” or “co-Defendant”) is a foreign limited liability company authorized to transact

     business in the state of Florida.

             6.      Defendant Fontainebleau Square, LLC (also referenced as “Defendant

     Fontainebleau,” “lessor,” “owner,” or “co-Defendant”) is a foreign limited liability company

     authorized to transact business in the state of Florida. Defendant Fontainebleau is the owner

     of real property built out as a mixed-use community shopping center which is located at

     9951 W Flagler Street to 10141 W Flagler Street, Miami, Florida 33172, which is also

     referenced as Folio 30-4005-052-0030.        Defendant Fontainebleau leases its mixed-use

     community shopping center (in part) to public accommodations including (but not limited

     to) Jersey Mikes Subs, Chipotle Mexican Grill, Dickeys Barbecue Pit, Publix Supermarket,

     The Hair Cuttery, The Habit Berger Grill, ND Nails & Spa, and an Ulta Beauty store.

     Defendant Fontainebleau also leases a portion of its real property to co-Defendant Panera

     who in turn operates its Panera brand bakery-café restaurant (which is the subject of this

     instant action) at that location.




                                                    2
Case 1:21-cv-23391-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 3 of 10




                                                   FACTS

            7.      On information and belief, Panera, LLC is a subsidiary of Panera Bread

     Company (operating as Saint Louis Bread Company) which is an American chain of bakery-

     café fast casual restaurants with over 2,000 locations in the United States and Canada.

     Panera’s parent company is owned by JAB Holding Company, which is a privately held

     holding company owned by the Reinmann family in Germany. The Panera parent company

     has over 140,000 employees. All Panera bakery-cafés are places of public accommodation

     pursuant to 42 U.S.C. §12181(7)(B) as a restaurant serving food and/or drink and

     §§12181(7)(E) as a bakery, as well as pursuant to 28 C.F.R. §§36.104(2) and (5) (as a

     restaurant and bakery, respectively). The Panera bakery-café located at 10061 West Flagler

     Street (which is within Defendant Fontainebleau’s community shopping center) which is the

     subject of this complaint is also referenced as “Panera #601704,” “Panera bakery-café,”

     “Panera on Flagler,” “bakery-café,” or “place of public accommodation.”

            8.      As the operator of bakery-cafés which are open to the public, Defendant

     Panera is a “Public Accommodation" within meaning of Title III because it is a private

     entity which owns, or operates bakery-cafés; 42 U.S.C. §12182, §§12181(7)(B) & (E); 28

     C.F.R. §§36.104(2) & (5).

            9.      Due to Plaintiff frequenting the area near the Panera on Flagler, on August 8,

     2021 Plaintiff went to the Panera bakery-café to purchase a baked good and coffee and

     enjoy eating his purchase in the café.

            10.     On entering the Panera bakery-café, Plaintiff had occasion to visit the

     restroom and while in the restroom Plaintiff met multiple areas of inaccessibility due to the

     fact that he is confined to his wheelchair.




                                                     3
Case 1:21-cv-23391-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 4 of 10




             11.       Due to the inaccessible restroom facilities, Plaintiff has been denied full and

     equal access by the operator/lessee of the bakery-café (Defendant Panera) and by the

     owner/lessor of the commercial property which houses the bakery-café (Defendant

     Fontainebleau).

             12.       Defendant Panera is well aware of the ADA and the need to provide for equal

     access in all areas of its bakery-cafés. Therefore, Defendant Panera’s failure to reasonably

     accommodate mobility impaired and disabled patrons by ensuring that its Panera bakery-

     café on Flagler is fully accessible is/was willful, malicious, and oppressive and in complete

     disregard for the civil rights of the Plaintiff and in violation of 28 C.F.R. §36.303.

             13.       As the owner of a community shopping center which is operated as various

     places of public accommodation including the Panera #601704 bakery-café which is open to

     the public, Defendant Fontainebleau is also a “Public Accommodation” pursuant to 42

     U.S.C. §§12181(7)(B) & (E) and 28 C.F.R. §§36.104(2) & (5). On information and belief,

     as an investor and owner of commercial property being used in multiple instances as a place

     of public accommodation, Defendant Fontainebleau is aware of the ADA and the need to

     provide for equal access in all areas of its commercial property which are open to the public.

     Failure to reasonably accommodate mobility impaired and disabled patrons at its

     commercial property by ensuring that its commercial property is fully accessible is/was

     willful, malicious, and oppressive and in complete disregard for the civil rights of the

     Plaintiff and in violation of 28 C.F.R. §36.303.

             14.       As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.




                                                      4
Case 1:21-cv-23391-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 5 of 10




            15.     Plaintiff continues to desire to patronize the Panera #601704 bakery-café, but

     continues to be injured in that he continues to be discriminated against due to the barriers to

     access within that place of public accommodation, all which are in violation of the ADA.

            16.     Any and all requisite notice has been provided.

            17.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from Defendants pursuant to 42 U.S.C. §12205.

                     COUNT I – VIOLATIONS OF TITLE III OF THE ADA

            18.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since 30 years have passed since enactment of the ADA, public accommodations and places

     of public accommodation have had adequate time for compliance.

            19.     Congress explicitly stated that the purpose of the ADA was to:

            (i)     provide a clear and comprehensive national mandate for the
                    elimination of discrimination against individuals with disabilities;
            (ii)    provide clear, strong, consistent, enforceable standards addressing
                    discrimination against individuals with disabilities; and,
            (iii)   invoke the sweep of congressional authority, including the power to
                    enforce the fourteenth amendment and to regulate commerce, in
                    order to address the major areas of discrimination faced on a daily
                    by people with disabilities.

                    42 U.S.C. §12101(b)(1)(2) and (4).

            20.     Prior to the filing of this lawsuit, Plaintiff personally visited the Panera

     #601704 bakery-café, however Plaintiff was denied adequate accommodation because, as a

     disabled individual who utilizes a wheelchair for mobility, Plaintiff met architectural

     barriers when he went to the restroom. Therefore, Plaintiff has suffered an injury in fact.



                                                    5
Case 1:21-cv-23391-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 6 of 10




            21.     Defendant Panera (operator of the Panera #601704 bakery-café) and

     Defendant Fontainebleau (owner/lessor of the community shopping center housing that

     bakery-café) have discriminated (and continue to discriminate) against Plaintiff by denying

     full and equal access to, and full and equal enjoyment of, goods, services, facilities,

     privileges, advantages and/or accommodations at the Panera #601704 bakery-café, in

     derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by

     failing to barriers to access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal

     is readily achievable.

            22.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     Panera #601704.

            23.     Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against Plaintiff,

     a disabled patron, in derogation of 28 C.F.R. Part 36.

            24.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with

     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.

            25.     The commercial space which is owned by Defendant Fontainebleau

     (owner/lessor) and which houses the Panera bakery-café on Flagler (operated by lessee

     Defendant Panera) is in violation of 42 U.S.C. §12181 et. seq., the ADA, and 28 C.F.R.




                                                   6
Case 1:21-cv-23391-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 7 of 10




     §36.302 et. seq. As such, both the owner/lessor and the lessee are discriminating against the

     Plaintiff as a result of inter alia, the following specific violations:

        i.   As   to   Defendant      Panera    (lessee/operator)    and   Defendant   Fontainebleau

             (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty opening

             the restroom door, as it does not have the required door pressure. The restroom door

             opening force resulted in the need for excessive weight/force to open. This is a

             violation of Section 4.13.11 other sections of the ADAAG. The door opening force

             shall not be greater than that delineated at 28 C.F.R. Part 36.211. The 2010 ADA

             Standards for Accessible Design Section 404.2.7 states that operable parts on doors

             and gates must comply with Section 309.4 and Section 404.2.9 states that the force

             required to activate the door shall be 5 pounds maximum. Section 404.2.8.1 requires

             that door and gate spring hinges must be adjusted so that the time to move the door

             to a position of 12 degrees from the latch is 5 seconds minimum.

        i.   As   to   Defendant      Panera    (lessee/operator)    and   Defendant   Fontainebleau

             (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty closing

             the lavatory stall door without assistance, as the bathroom toilet compartment stall

             door does not have pull handles on both sides of the door near the latch. This is a

             violation of 28 C.F.R. Part 36, Section 4.27.4 of the ADAAG, and Section

             §604.8.1.2 of the 2010 ADA Standards for Accessible Design.

       ii.   As   to   Defendant      Panera    (lessee/operator)    and   Defendant   Fontainebleau

             (owner/lessor of the property) (jointly and severally), Plaintiff could not transfer to

             the toilet without assistance, as the required maneuvering clearance was not provided

             due to the encroaching item (trash can), which encroaches over the accessible water




                                                      7
Case 1:21-cv-23391-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 8 of 10




             closet clear floor space is a violation of 4.16.2 of the ADAAG (which specifies the

             amount of space required at an accessible toilet, which includes turning space, clear

             floor space around fixtures, door swing and maneuvering clearance at the door)

             and Section 404.2.4 (swinging doors maneuvering clearance) and Section 604.3.1

             (water closet clearance shall be 60 inches (1525 mm) minimum measured

             perpendicular from the side wall and 56 inches (1420 mm) minimum measured

             perpendicular from the rear wall) of the 2010 ADA Standards for Accessible Design.

      iii.   As   to   Defendant    Panera    (lessee/operator)   and   Defendant     Fontainebleau

             (owner/lessor of the property) (jointly and severally), Plaintiff could not transfer to

             the toilet without assistance, as the required maneuvering clearance was not provided

             due to the stall partition which encroaches over the accessible water closet clear floor

             space. This is a violation of Sections 4.13.6 and 4.17.3 of the ADAAG and Section

             404.2.4 of the 2010 ADA Standards for Accessible Design. Section 4.13.6 states that

             the minimum maneuvering clearances for doors be within specifications shown in

             Fig. 25 and that the ground floor within the required clearance be level and clear.

             Section 4.17.3 states that the arrangement of the stall must comply with specification

             supplied in Figures within this Section, which the instant toilet compartment does

             not comply. The clear maneuvering clearance for a front approach must be 48 min

             (and for side approach, 54 by 42 min), which not attained in the instant case. This is

             also a violation of Section 604.8.1.1 which states that wheelchair accessible

             compartments must be 60” wide and 56” deep for wall hung water closets and 59”

             deep for floor mounted water closets.




                                                     8
Case 1:21-cv-23391-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 9 of 10




      iv.      As        to     Defendant    Panera    (lessee/operator)   and   Defendant   Fontainebleau

               (owner/lessor of the property) (jointly and severally), Plaintiff was exposed to a

               cutting/burning hazard because the lavatory pipes (inside the stall) and water supply

               lines are not completely wrapped which is in violation of Section 4.19.4 of the

               ADAAG and Section 606.5 of the 2010 ADA Standards for Accessible Design,

               because the lavatory pipes are not fully wrapped or maintained.

               26.            Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

     are required to make the commercial property which is being operated as a Panera bakery-

     café accessible to persons with disabilities since January 28, 1992. Defendants have jointly

     and severally failed to comply with this mandate.

               27.            Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the

     bakery-café therein such that it is made readily accessible to, and useable by, individuals

     with disabilities to the extent required by the ADA.

               WHEREFORE, Plaintiff Jesus Gonzalez demands judgment against Defendant

     Fontainebleau Square, LLC (owner of the commercial property housing the Panera bakery-

     café) and Defendant Panera, LLC (operator of the bakery-café) and requests the following

     relief:

                    a)            The Court declare that Defendants have violated the ADA;

                    b)            The Court enter an Order directing Defendants to evaluate and neutralize

                    their policies, practices and procedures toward persons with disabilities,

                    c)            The Court enter an Order requiring that Defendants alter the commercial

                    property and the Panera bakery-café located therein such that it becomes




                                                            9
Case 1:21-cv-23391-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 10 of 10




                accessible to and usable by individuals with disabilities to the full extent required

                by the Title III of the ADA;

                d)       The Court award reasonable costs and attorneys fees; and

                e)       The Court award any and all other relief that may be necessary and

                appropriate.

      Dated this 21st day of September 2021.

                                                   Respectfully submitted,

                                                   /s/ J. Courtney Cunningham
                                                   J. Courtney Cunningham, Esq.
                                                   J. COURTNEY CUNNINGHAM, PLLC
                                                   FBN: 628166
                                                   8950 SW 74th Court, Suite 2201
                                                   Miami, Florida 33156
                                                   Telephone: 305-351-2014
                                                   Email: cc@cunninghampllc.com
                                                   Counsel for Plaintiff




                                                   10
